10
11
12
i3
14
LS
16
17
18
19
20
21
22
23
24
25
26
27
28

(ase 2:13-cv-01438-DDP-JC Document 98 Filed 09/03/19 Page iof2 Page ID#:75

Jeffrey D. Horowitz, Esq. SBN 150012
THE HOROWITZ LAW FIRM
14156 Magnolia Boulevard, Suite 200
Sherman Oaks, CA 91423

(818) 907-8000 (telephone)

(818) 784-5406 (facsimile)

E-mail: jeff@jdhorowitzlaw.com

Attorney for Defendant, ALLSTATE ENGINEERING

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO. CV13-01438-DDP

ALLSTATE ENGINEERING’S
OBJECTION TO JOAQUIN ANDRES
ACOSTA’S UNTIMELY
DESIGNATION OF EXPERT

WITNESS PURSUANT TO
FRCP 26(a)(2)(C)

UNITED STATES OF AMERICA, for the use
and benefit of AJ ACOSTA COMPANY, INC., a
California corporation,

Plaintiff,
VS.

ALLSTATE ENGINEERING, a California
corporation, WESTERN SURETY COMPANY,
a South Dakota corporation,

Defendants.

me ee ee eS ee” i

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Defendant ALLSTATE ENGINEERING (“Allstate”)
hereby Objects to Plaintiff JOAQUIN ANDRES ACOSTA’S (“Acosta”) Designation of Expert
Witness for untimely filing and service, pursuant to FRCP 26(a)(2)(C). The deadline to Disclose
Expert Designation was July 31, 2019. Acosta filed his Expert Designation on August 16, 2019
and served it on August 15, 2016. Asa result, Acosta should be barred from using an expert

witness at Trial.

Dated: September 3, 2019 THE HOROWITZ LAW FIRM :

ae,
By: Jeffrey D. Horowitz, Esq.
Attorney for Defendant
ALLSTATE ENGINEERING

1

 

ALLSTATE ENGINEERING’S OBJECTION
TO ACOSTA’S UNTIMELY DESIGNATION OF EXPERT WITNESS

 

 

 
10
11
12
13
14
15
16
Li
18
LS
20
21
22
23
24
29
26
27

28

 

Case 2:13-cv-01438-DDP-JC Document 98 Filed 09/03/19 Page 2of2 Page ID#:75

PROOF OF SERVICE BY MAIL
— (1013a, 20155C.C.P.)

STATE OF CALIFORNIA )
)
COUNTY OF LOS ANGELES )

SS:

1 am employed in the County of Los Angeles, State of California, I am over the age of
eighteen years and not a party to the within entitled action; my business address is, 14156
Magnolia Boulevard, Suite 200, Sherman Oaks, CA 91423.

I am familiar with the practice of this office whereby the mail is sealed, given the
appropriate postage, and placed in a designated mail collection area. The mail is thereafter
deposited in a United States mailbox at the close of each business day.

On September 3, 2019, I served the foregoing documents ALLSTATE ENGINEERING’S
OBJECTION TO JOAQUIN ANDRES ACOSTA’S UNTIMELY DESIGNATION OF
EXPERT WITNESS PURSUANT TO FRCP 26(a)(2)(C) on the parties by placing true copies
thereof in a sealed envelope addressed as follows:

Joaquin Andres Acosta

P.O. Box 2889

Big Bear Lake, CA 92315

Plaintiff and Counter-Defendant, In Pro Per

Craig E. Guenther

BOOTH, MITCHEL & STRANGE LLP

701 South Parker Street, Suite 6500

Orange, CA 92868-4733

Tel: (714) 480-8500; Fax: (714) 480-8533
Attorney for Defendant Western Surety Company

(X) (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in the
United States mail at Los Angeles, California.

(X) (BY ELECTRONIC SERVICE) The above document was filed electronically with the
Court. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

( ) (BY PERSONAL SERVICE) I delivered such envelope by hand to the offices of the
addressee(s).

( ) (STATE) I declare under penalty of perjury under the laws of the State of California that the
above is true and correct.

(X) (FEDERAL) I declare that I am employed in the office of a member of the bar of this court
at whose direction the service was made.

Dated: September 3, 2019

 

1
PROOF OF SERVICE

 

 

 
